Citation Nr: 9921361	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-03 971	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New Orleans, Louisiana




THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD) with depression, currently 
rated 50 percent disabling.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America







ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active service from January 1965 to September 
1968.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision which, in part, 
denied an increased rating for PTSD and a total compensation 
rating based on individual unemployability.  A subsequent rating 
decision in December 1992, denied the veteran's claims of service 
connection for knee and back disability, as secondary to service-
connected bilateral pes planus.  In December 1994, the Board 
remanded the appeal to the RO for additional development.  

In a statement received in July 1995, the veteran raised the 
issue of service connection for hypertension as secondary to 
service-connected PTSD.  The issue has not been developed for 
appellate review and is referred to the RO for appropriate 
action.  

In a September 1996 decision, the Board denied the veteran's 
claims of secondary service connection for a bilateral knee 
disability and granted secondary service connection for a 
lumbosacral spine disability.  The Board also remanded the issue 
of an increased rating for PTSD for further development.  

In a March 1997 decision, the RO assigned a 50 per cent rating 
for the service-connected PTSD with depression and a total 
compensation rating based on individual unemployability.  

The U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims) affirmed the Board's denial of secondary 
service connection for a bilateral knee disability in a November 
1998 decision.  



FINDINGS OF FACT

The medical evidence shows that the service-connected PTSD with 
depression demonstrably precludes the veteran from obtaining and 
retaining employment.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 100 percent for 
the service-connected PTSD with depression have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 1986 decision, the RO granted service connection for 
PTSD and assigned a 10 percent rating, effective in December 
1983.  

A VA vocational rehabilitation panel memorandum, dated in 
November 1988, stated that the veteran was not considered 
employable.  

The Board notes that the veteran has repeatedly been given 
vocational rehabilitation counseling, and underwent treatment for 
depression, substance abuse and PTSD in the 1980's and 1990's.

The veteran was hospitalized in May 1995 for observation and 
evaluation.  He complained of nightmares and night sweats.  A 
history of substance abuse, marihuana and alcohol, was noted.  
The diagnosis was that of major depression; a diagnosis of PTSD 
could not be made due to a lack of information.  A GAF of 50 was 
given.  

A social and industrial survey was conducted in October 1996.  An 
employment history noted that the veteran could not work from 
1965 to 1968 due to his inability to adjust to civilian life.  He 
had not sought employment since 1985.  It was noted that the 
veteran had many of the symptoms characteristic of PTSD, such as 
depression, anxiety, anger, distrust of people, intrusive 
thoughts, difficulty sleeping and difficulty maintaining 
relationships.  The social worker stated that the veteran was 
emotionally unable to maintain employment and should receive an 
increased rating for PTSD and a total compensation rating based 
on individual unemployability.  

A VA examination was conducted in November 1996.  It was noted 
that the veteran had been unemployed for years.  The veteran 
noted that he had been isolated from his family and from society.  
He complained of lack of sleep due to dreams about Vietnam and 
depression.  The diagnosis was that of mild PTSD, moderate 
depression and severe alcohol dependence.  Based on PTSD only, 
the veteran was given a GAF of 50- serious symptoms, e.g., 
suicidal ideation; severe obsessional rituals and severe 
impairment in social, occupational or school functioning.  

The veteran's claim for an increased rating is well grounded 
based on the veteran's evidentiary assertion that his service-
connected disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the veteran 
with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, as the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD with depression was initially evaluated under 
38 C.F.R. § 4.132, Code 9411, as in effect prior to November 7, 
1996.  This code provides that a 70 percent rating is assigned 
when the ability to established and maintain effective or 
favorable relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is severe 
impairment in the ability to obtain or retain employment.  A 100 
percent evaluation is to be granted when the attitudes of all 
contacts except the most intimate are so adversely affected as to 
result in virtual isolation in the community; when there are 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities resulting 
in profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  38 C.F.R. 
Part 4, Codes 9400 and 9411.  The older rating criteria set forth 
three independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).  

On November 7, 1996, the rating criteria for PTSD with depression 
were revised and are now found in 38 C.F.R. § 4.130, including 
Diagnostic Code 9411.  This revised code provides that a 70 
percent rating is to be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is to be assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of the 
law most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  

The Board finds that the evidence of record demonstrates that the 
veteran satisfies at least one of the three criteria under the 
"old" Diagnostic Code, i.e., that he is demonstrably unable to 
obtain and retain employment due to PTSD with depression.  

Accordingly, the Board finds that the preponderance of the 
evidence supports an increased rating of 100 percent for the 
service-connected PTSD.  




ORDER

An increased rating of 100 percent for the service-connected PTSD 
with depression is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

